United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1503
Issued: November 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2017 appellant filed a timely appeal from a June 9, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). The most recent merit decision on
the underlying issue was a Board decision dated October 6, 2008 which became final after 30
days of issuance and is not subject to further review.1 OWCP has not issued a merit decision
since the Board’s October 6, 2008 decision. As the June 9, 2017 nonmerit decision is the only
decision issued within 180 days of this appeal, pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c), and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
1

20 C.F.R. § 501.6(d); see D.A., Docket No. 08-1217 (issued October 6, 2008).

2

5 U.S.C. § 8101 et seq.

On appeal appellant asserts that the medical evidence submitted establishes that she was
totally disabled beginning July 25, 2006 until she retired on November 1, 2009.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances as set forth
in the prior Board decisions are incorporated herein by reference. The relevant facts are as
follows.
Appellant, then a 56-year-old mail processor, sustained an employment-related postconcussion syndrome and panic disorder without agoraphobia on September 25, 2005 when she
was struck on the head by a shelf. She returned to four hours of modified duty on March 18,
2006, and to eight hours of modified duty on July 18, 2006. Appellant resumed a four-hour
workday on July 25, 2006, and submitted claims for compensation for four hours a day. OWCP
paid appellant wage-loss compensation benefits through July 15, 2006. After missing full and
partial days from work, appellant resumed full-time, full-duty work on or around July 18, 2016.
She returned to a part-time schedule on July 25, 2006 and filed claims for compensation (Forms
CA-7) for wage-loss on July 25, 2006 and continuing.
By decision dated December 11, 2006, OWCP denied appellant’s claim for compensation
from July 25, 2006 and continuing. On December 4, 2007 appellant, through her counsel at the
time, requested reconsideration. In a merit decision dated January 3, 2008, OWCP denied
modification of its prior decision, finding the medical evidence of record insufficient to establish
total disability during the claimed period.
Appellant subsequently appealed to the Board and, by October 6, 2008 decision, the
Board affirmed the January 3, 2008 OWCP decision.3
Appellant retired, effective November 1, 2009.
On October 31, 2011 appellant again requested reconsideration on the issue of whether
she was entitled to back pay beginning July 25, 2006, when she began working four hours a day.
In a nonmerit decision dated November 9, 2011, OWCP denied appellant’s October 31, 2011
reconsideration request, finding that it was untimely filed and failed to demonstrate clear
evidence of error.
Appellant filed a timely appeal with the Board and, in a November 14, 2012 decision, the
Board affirmed the November 9, 2011 decision.4

3

Docket No. 08-1217 (issued October 6, 2008).

4

Docket No. 12-1214 (issued November 14, 2012); petition for recon. denied (issued March 25, 2013).

2

Appellant continued to submit requests for reconsideration and claims to OWCP
asserting that she was entitled to back pay from July 25, 2006 to October 31, 2009.5
On June 6, 2017 appellant again requested reconsideration, asserting that she was entitled
to compensation for the period July 25, 2006 to October 28, 2009. Evidence submitted on
reconsideration included an incomplete January 5, 2011 report in which Dr. Andrew Hendrix, a
Board-certified physiatrist, described physical examination findings and diagnosed myofascial
pain, depression, and anxiety. Caryn S. Feldman, a licensed clinical psychologist, performed
psychological and pain assessments on January 5 and 27, 2011. She diagnosed chronic pain and
advised that appellant was not a candidate for a chronic pain management program at that time.
In reports dated February 6 and April 16, 2012, Dr. Shana L. Margolis, a Board-certified
physiatrist, noted a history of anxiety, panic attacks, headache, neck pain, and right upper
extremity pain since 2005 when she was hit by a metal shelf. She reviewed Dr. Hendrix’s report
and described physical examination findings. She diagnosed myofascial pain, depression, and
anxiety.
In a report dated May 23, 2012, Dr. David A. Olmstead, a Board-certified internist, who
began treating appellant in 2005, advised that appellant was last seen on October 19, 2011 at
which time her symptoms of dizziness and headaches were unchanged since onset after her work
injury on September 25, 2005. He advised that these symptoms were fixed and permanent, and
attached a list of diagnoses made from December 2005 to November 2006.
In reports dated June 11 and 25, 2012, Dr. Harold McGrath, a psychiatrist, noted the
history of injury and his diagnosis of major depression. He advised that appellant had therapy
for 12 months and reached maximum medical improvement on November 27, 2006.
Dr. McGrath advised that, even though appellant tried to return to work in July 2006, she could
not because she could not focus and had disabling headaches, dizziness, fatigue, anxiety, panic
attacks, and nausea, all of which were due to the employment injury.
On an emergency room report dated October 18, 2013, Dr. Timothy H. Lamb, Boardcertified in internal and emergency medicine, diagnosed gastritis.
In a July 6, 2012 statement, a person named S.S. described appellant’s September 25,
2005 injury, treatment, and continuing symptoms.6
By decision dated June 9, 2017, OWCP denied appellant’s June 6, 2017 reconsideration
request, finding that it was untimely filed and failed to demonstrate clear evidence of error.

5

On August 3, 2015 appellant again appealed to the Board. In an order dismissing appeal dated November 16,
2015, the Board found that the record did not contain an appealable OWCP decision. Docket No. 15-1664 (issued
November 16, 2015).
6

S.S. is not further identified with regard to her relationship with appellant.

3

LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 When determining the one-year period for
requesting reconsideration, the last day of the period should be included unless it is a Saturday,
Sunday, or a federal holiday.8 Timeliness is determined by the document receipt date (i.e., the
“received date” in OWCP’s Integrated Federal Workers’ Compensation System.9 The Board has
found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.10
OWCP may not deny an application for review solely on the grounds that the application
was not timely filed. When an application for review is untimely filed, it must nevertheless
undertake a limited review to determine whether the application establishes clear evidence of
error.11 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review shows clear evidence of error on the part of OWCP.12
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough to merely show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP. To
demonstrate clear evidence of error, the evidence submitted must be of sufficient probative value
to prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.13
OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
also M.A., Docket No. 13-1783 (issued January 2, 2014).
9

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b) (February 2016).

10

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

11

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

12

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.5(a) (February 2016).

13

Robert G. Burns, 57 ECAB 657 (2006).

4

would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.14 The Board makes an independent determination of whether a claimant has
demonstrated clear evidence of error on the part of OWCP.15
ANALYSIS
In its June 9, 2017 decision, OWCP properly determined that appellant’s request for
reconsideration was untimely filed. Its regulations provide that the one-year time limitation
period for requesting reconsideration begins on the date of the last merit decision.16 The last
merit decision in this case was dated October 6, 2008. Because appellant’s request for
reconsideration was received on June 6, 2017, more than one year after the October 6, 2008
merit decision, OWCP properly determined that it was untimely filed.17 Therefore, appellant
must demonstrate clear evidence of error on the part of OWCP with regard to its June 9, 2017
decision.
The Board finds that appellant failed to demonstrate clear evidence of error.
The evidence submitted to the record following the November 9, 2011 nonmerit OWCP
decision, consists of a number of medical reports. The only reports discussing appellant’s work
capacity, the underlying merit issue in this case, are those of Dr. McGrath. The Board finds
these reports insufficient to raise a substantial question as to the correctness of OWCP’s
decision. Both OWCP and the Board had previously reviewed reports from Dr. McGrath. While
he indicated in his June 2012 reports that appellant stopped work due to disabling symptoms that
were caused by the September 25, 2005 employment injury, as noted, evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.18 Appellant did not otherwise submit medical evidence addressing the cause
of her disability during the underlying period at issue.19
As the evidence and argument submitted are of insufficient probative value to prima facie
shift the weight in favor of appellant and raise a substantial question as to the correctness of the
January 3, 2008 OWCP decision, appellant has not established that OWCP committed error in
refusing to provide a merit review of its June 9, 2017 decision.20
14

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.5(a) (February 2016); J.S., Docket No. 161240 (issued December 1, 2016).
15

See D.S., Docket No. 17-0407 (issued May 24, 2017).

16

20 C.F.R. § 10.607(a).

17

Id. at § 10.607(a) (2011).

18

E.D., Docket No. 16-0708 (issued January 17, 2017).

19

See F.R., Docket No. 09-0575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).
20

Supra note 15.

5

For these reasons, OWCP properly found that appellant’s request for reconsideration was
untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration, as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

